     Case 1:15-cv-09539-GHW Document 210 Filed 06/10/20 Page 1 of 10
                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
UNITED STATES DISTRICT COURT                            DATE FILED: 6/10/2020
SOUTHERN DISTRICT OF NEW YORK

                                                    Case No. 15 Civ. 09539 (GHW)
                                                    Consolidated with Case No. 16 Civ.
  In re: Vale S.A. Securities Litigation            00658 (GHW)

                                                    CLASS ACTION




               JUDGMENT APPROVING CLASS ACTION SETTLEMENT

       WHEREAS, a consolidated securities action is pending in this Court entitled In re: Vale

S.A. Securities Litigation, 1:15-cv-9539-GHW (the “Action”);

       WHEREAS, (a) the Alameda County Employees’ Retirement Association (“ACERA”) and

the Orange County Employees’ Retirement System (“OCERS” and, together with ACERA, the

“Lead Plaintiffs”) on behalf of themselves and the Settlement Class (defined below), and

(b) defendants Vale S.A. (“Vale”), and Murilo Pinto de Oliveira Ferreira, Luciano Siani Pires, and

Gerd Peter Poppinga (collectively, the “Individual Defendants,” and, together with Vale, the

“Defendants”) have entered into a Stipulation and Agreement of Settlement dated February 5, 2020

and amended February 20, 2020 (as amended, the “Stipulation”), that provides for a complete

dismissal with prejudice of the claims asserted against Defendants in the Action on the terms and

conditions set forth in the Stipulation, subject to the approval of this Court (the “Settlement”);

       WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

have the same meaning as they have in the Stipulation;

       WHEREAS, by Order dated February 22, 2020 (the “Preliminary Approval Order”), this

Court: (a) found, pursuant to Rule 23(e)(1)(B), that it (i) would likely be able to approve the

Settlement as fair, reasonable, and adequate under Rule 23(e)(2) and (ii) would likely be able to
       Case 1:15-cv-09539-GHW Document 210 Filed 06/10/20 Page 2 of 10



certify the Settlement Class for purposes of the Settlement; (b) ordered that notice of the proposed

Settlement be provided to potential Settlement Class Members; (c) provided Settlement Class

Members with the opportunity either to exclude themselves from the Settlement Class or to object

to the proposed Settlement; and (d) scheduled a hearing regarding final approval of the Settlement;

       WHEREAS, due and adequate notice has been given to the Settlement Class;

       WHEREAS, the Court conducted a hearing on June 10, 2020 (the “Settlement Hearing”)

to consider, among other things, (a) whether the terms and conditions of the Settlement are fair,

reasonable, and adequate to the Settlement Class, and should therefore be approved; and (b)

whether a judgment should be entered dismissing the Action with prejudice as against the

Defendants; and

       WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed and

proceedings held herein in connection with the Settlement, all oral and written comments received

regarding the Settlement, and the record in the Action, and good cause appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and

all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and

each of the Settlement Class Members.

       2.      Incorporation of Settlement Documents – This Judgment incorporates and makes

a part hereof: (a) the Stipulation filed with the Court on February 7, 2020 and amended on

February 20, 2020; and (b) the Notice and the Summary Notice, both of which were filed with the

Court on May 6, 2020.

       3.      Class Certification for Settlement Purposes – The Court hereby certifies for the

purposes of the Settlement only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of


                                                 2
       Case 1:15-cv-09539-GHW Document 210 Filed 06/10/20 Page 3 of 10



the Federal Rules of Civil Procedure on behalf of the Settlement Class consisting of all persons

and entities who purchased or otherwise acquired Vale common or preferred American Depository

Receipts (“ADRs”) during the period from May 8, 2014 through November 27, 2015, inclusive

(the “Class Period”) and were damaged as a result of declines in the prices of Vale ADRs allegedly

caused by the revelation of the truth of alleged false statements made by Vale before the collapse

of the Fundão Dam on November 5, 2015 concerning the safety of its mining operations and dams,

including, in particular, various representations concerning Vale’s risk mitigation plans, policies

and procedures. Excluded from the Settlement Class are: (i) Defendants, (ii) Immediate Family

Members of Defendants, (iii) any directors and officers of Defendants during the Class Period and

members of their Immediate Families, (iv) the subsidiaries, parents, and affiliates of Vale S.A.,

(v) any firm, trust, corporation or other entity in which any Defendant has or had a controlling

interest, and (vi) the legal representatives, heirs, successors, and assigns of any such excluded

party. Also excluded from the Settlement Class are the persons listed on Exhibit 1 hereto who or

which are excluded from the Settlement Class pursuant to request.

       4.      Settlement Class Findings – For purposes of the Settlement only, the Court finds

that each element required for certification of the Settlement Class pursuant to Rule 23 of the

Federal Rules of Civil Procedure has been met: (a) the members of the Settlement Class are so

numerous that their joinder in the Action would be impracticable; (b) there are questions of law

and fact common to the Settlement Class which predominate over any individual questions; (c) the

claims of Lead Plaintiffs in the Action are typical of the claims of the Settlement Class; (d) Lead

Plaintiffs and Lead Counsel have and will fairly and adequately represent and protect the interests

of the Settlement Class; and (e) a class action is superior to other available methods for the fair

and efficient adjudication of the claims of the Settlement Class in the Action.


                                                 3
       Case 1:15-cv-09539-GHW Document 210 Filed 06/10/20 Page 4 of 10



       5.      Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, and for the purposes of the Settlement only, the Court hereby appoints Lead Plaintiffs

as Class Representatives for the Settlement Class, and appoints Lead Counsel Bernstein Litowitz

Berger & Grossmann LLP as Class Counsel for the Settlement Class. Lead Plaintiffs and Lead

Counsel have fairly and adequately represented the Settlement Class both in terms of litigating the

Action and for purposes of entering into and implementing the Settlement and have satisfied the

requirements of Federal Rules of Civil Procedure 23(a)(4) and 23(g), respectively.

       6.      Notice – The Court finds that the dissemination of the Notice and the publication

of the Summary Notice: (a) were implemented in accordance with the Preliminary Approval

Order; (b) constituted the best notice practicable under the circumstances; (c) constituted notice

that was reasonably calculated, under the circumstances, to apprise Settlement Class Members of

(i) the pendency of the Action; (ii) the effect of the proposed Settlement (including the Releases

to be provided thereunder); (iii) Lead Counsel’s motion for attorneys’ fees and Litigation

Expenses; (iv) their right to object to any aspect of the Settlement, the Plan of Allocation, and/or

Lead Counsel’s motion for attorneys’ fees and Litigation Expenses; (v) their right to exclude

themselves from the Settlement Class; and (vi) their right to appear at the Settlement Hearing;

(d) constituted due, adequate, and sufficient notice to all persons and entities entitled to receive

notice of the proposed Settlement; and (e) satisfied the requirements of Rule 23 of the Federal

Rules of Civil Procedure, the United States Constitution (including the Due Process Clause), the

Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other

applicable law and rules.

       7.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

accordance with, Rule 23(e)(2) of the Federal Rules of Civil Procedure, this Court hereby fully


                                                 4
        Case 1:15-cv-09539-GHW Document 210 Filed 06/10/20 Page 5 of 10



and finally approves the Settlement set forth in the Stipulation in all respects (including, without

limitation, the amount of the Settlement, the Releases provided for therein, and the dismissal with

prejudice of the claims asserted against Defendants in the Action), and finds that the Settlement is,

in all respects, fair, reasonable and adequate to the Settlement Class. Specifically, the Court finds

that (a) Lead Plaintiffs and Lead Counsel have adequately represented the Settlement Class; (b) the

Settlement was negotiated by the Parties at arm’s length; (c) the relief provided for the Settlement

Class under the Settlement is adequate taking into account the costs, risks, and delay of trial and

appeal, the proposed means of distributing the Settlement Fund to the Settlement Class; and the

proposed attorneys’ fee award; and (d) the Settlement treats members of the Settlement Class

equitably relative to each other. The Parties are directed to implement, perform, and consummate

the Settlement in accordance with the terms and provisions contained in the Stipulation.

       8.      The Action and all of the claims asserted against Defendants in the Action by Lead

Plaintiffs and the other Settlement Class Members are hereby dismissed with prejudice. The

Parties shall bear their own costs and expenses, except as otherwise expressly provided in the

Stipulation.

       9.      Binding Effect – The terms of the Stipulation and of this Judgment shall be forever

binding on Defendants, Lead Plaintiffs, and all other Settlement Class Members (regardless of

whether or not any individual Settlement Class Member submits a Claim Form or seeks or obtains

a distribution from the Net Settlement Fund), as well as their respective successors and assigns.

The persons listed on Exhibit 1 hereto are excluded from the Settlement Class pursuant to request

and are not bound by the terms of the Stipulation or this Judgment.

       10.     Releases – The Releases set forth in paragraphs 5 and 6 of the Stipulation, together

with the definitions contained in paragraph 1 of the Stipulation relating thereto, are expressly


                                                 5
        Case 1:15-cv-09539-GHW Document 210 Filed 06/10/20 Page 6 of 10



incorporated herein in all respects.     The Releases are effective as of the Effective Date.

Accordingly, this Court orders that:

               (a)     Without further action by anyone, and subject to paragraph 11 below, upon

the Effective Date of the Settlement, Lead Plaintiffs and each of the other Settlement Class

Members, on behalf of themselves, and their respective heirs, executors, administrators,

predecessors, successors, and assigns, in their capacities as such, shall be deemed to have, and by

operation of law and of this Judgment shall have, fully, finally, and forever compromised, settled,

released, resolved, relinquished, waived, and discharged each and every Released Plaintiffs’ Claim

against Defendants and the other Defendants’ Releasees, and shall forever be barred and enjoined

from prosecuting any or all of the Released Plaintiffs’ Claims against any of the Defendants’

Releasees.

               (b)     Without further action by anyone, and subject to paragraph 11 below, upon

the Effective Date of the Settlement, Defendants, on behalf of themselves, and their respective

heirs, executors, administrators, predecessors, successors, and assigns, in their capacities as such,

shall be deemed to have, and by operation of law and of this Judgment shall have, fully, finally,

and forever compromised, settled, released, resolved, relinquished, waived, and discharged each

and every Released Defendants’ Claim against Lead Plaintiffs and the other Plaintiffs’ Releasees,

and shall forever be barred and enjoined from prosecuting any or all of the Released Defendants’

Claims against any of the Plaintiffs’ Releasees. This Release shall not apply to any person listed

on Exhibit 1 hereto.

       11.     Notwithstanding paragraphs 10(a) – (b) above, nothing in this Judgment shall bar

any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

Judgment.


                                                 6
       Case 1:15-cv-09539-GHW Document 210 Filed 06/10/20 Page 7 of 10



       12.       Rule 11 Findings – The Court finds and concludes that the Parties and their

respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

of the Action.

       13.       No Admissions – Neither this Judgment, the Stipulation (whether or not

consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any

other plan of allocation that may be approved by the Court), the negotiations leading to the

execution of the Stipulation, nor any proceedings taken pursuant to or in connection with the

Stipulation and/or approval of the Settlement (including any arguments proffered in connection

therewith):

                 (a)   shall be offered against any of the Defendants’ Releasees as evidence of, or

       construed as, or deemed to be evidence of any presumption, concession, or admission by

       any of the Defendants’ Releasees with respect to the truth of any fact alleged by Lead

       Plaintiffs or the validity of any claim that was or could have been asserted or the deficiency

       of any defense that has been or could have been asserted in this Action or in any other

       litigation, or of any liability, negligence, fault, or other wrongdoing of any kind of any of

       the Defendants’ Releasees or in any way referred to for any other reason as against any of

       the Defendants’ Releasees, in any arbitration proceeding or other civil, criminal, or

       administrative action or proceeding, other than such proceedings as may be necessary to

       effectuate the provisions of the Stipulation;

                 (b)   shall be offered against any of the Plaintiffs’ Releasees, as evidence of, or

       construed as, or deemed to be evidence of any presumption, concession or admission by

       any of the Plaintiffs’ Releasees that any of their claims are without merit, that any of the


                                                 7
        Case 1:15-cv-09539-GHW Document 210 Filed 06/10/20 Page 8 of 10



       Defendants’ Releasees had meritorious defenses, or that damages recoverable under the

       Complaint would not have exceeded the Settlement Amount or with respect to any liability,

       negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason

       as against any of the Plaintiffs’ Releasees, in any arbitration proceeding or other civil,

       criminal, or administrative action or proceeding, other than such proceedings as may be

       necessary to effectuate the provisions of the Stipulation; or

               (c)     shall be construed against any of the Releasees as an admission, concession,

       or presumption that the consideration to be given under the Settlement represents the

       amount which could be or would have been recovered after trial;

provided, however, that the Parties and the Releasees and their respective counsel may refer to this

Judgment and the Stipulation to effectuate the protections from liability granted hereunder and

thereunder or otherwise to enforce the terms of the Settlement.

       14.     Retention of Jurisdiction – Without affecting the finality of this Judgment in any

way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

the administration, interpretation, implementation, and enforcement of the Settlement; (b) the

disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or Litigation

Expenses by Lead Counsel in the Action that will be paid from the Settlement Fund; (d) any motion

to approve the Plan of Allocation; (e) any motion to approve the Class Distribution Order; and

(f) the Settlement Class Members for all matters relating to the Action.

       15.     Separate orders shall be entered regarding approval of a plan of allocation and the

motion of Lead Counsel for attorneys’ fees and Litigation Expenses. Such orders shall in no way

affect or delay the finality of this Judgment and shall not affect or delay the Effective Date of the

Settlement.


                                                 8
        Case 1:15-cv-09539-GHW Document 210 Filed 06/10/20 Page 9 of 10



       16.     Modification of the Agreement of Settlement – Without further approval from

the Court, Lead Plaintiffs and Defendants are hereby authorized to agree to and adopt such

amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially

limit the rights of Settlement Class Members in connection with the Settlement. Without further

order of the Court, Lead Plaintiffs and Defendants may agree to reasonable extensions of time to

carry out any provisions of the Settlement.

       17.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall be

vacated, rendered null and void, and be of no further force and effect, except as otherwise provided

by the Stipulation, and this Judgment shall be without prejudice to the rights of Lead Plaintiffs, the

other Settlement Class Members, and Defendants, and the Parties shall revert to their respective

positions in the Action immediately prior to the execution of the Stipulation on February 5, 2020,

as provided in the Stipulation.

       18.     Entry of Final Judgment – There is no just reason to delay the entry of this

Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly

directed to immediately enter this final judgment in this Action.

       SO ORDERED this _______         June
                         10th day of ______________, 2020.



                                              ________________________________________
                                                    The Honorable Gregory H. Woods
                                                       United States District Judge




                                                  9
      Case 1:15-cv-09539-GHW Document 210 Filed 06/10/20 Page 10 of 10



                                     Exhibit 1

List of Persons and Entities Excluded from the Settlement Class Pursuant to Request

1.     Larry A. Henrikson
       Shelton, CT

2.     Lynel Lindmark
       Hinkley, MN

3.     Heather Trumble
       New Orleans, LA

4.     Robert Bond
       Windsor, ON CANADA

5      William S. Miller
       Aneta, ND

6.     Wiley H. Turner, M.D.
       Edgefield, SC

7.     Mary Sevulyan on behalf of
       Vagharshak Sevulyan
       Cortlandt Manor, NY

8.     Warren Poe and
       Deborah Poe
       Austin, TX

9.     John Meier
       Norfolk, NE

10.    Kevin Wang and
       Chen Chen Li
       Markham, ON CANADA

11.    Michael Osuszek
       Toronto, ON CANADA

12.    Ferry Mulyadi
       SINGAPORE




                                        10
